                   Case 19-10289-LSS          Doc 1978        Filed 07/10/20        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             : Hearing Date: July 24, 2020 at 10:00 a.m. ET
                                                             : Re: Docket Nos. 1731, 1769 & 1976
------------------------------------------------------------ x

          DEBTORS’ RESPONSE TO THE JOINT RESPONSE OF THE OFFICIAL
           COMMITTEE OF TORT CLAIMANTS AND FUTURE CLAIMANTS’
           REPRESENTATIVE TO JOHNSON & JOHNSON’S OMNIBUS REPLY
         IN SUPPORT OF J&J’S MOTION FOR ENTRY OF ORDER MODIFYING
         AUTOMATIC STAY TO IMPLEMENT TALC LITIGATION PROTOCOL

         Imerys Talc America, Inc., Imerys Talc Vermont, Inc., and Imerys Talc Canada Inc.

(collectively, the “Debtors”), as debtors and debtors-in-possession in the above-captioned chapter

11 cases (the “Chapter 11 Cases”), hereby submit this response to the Joint Response of the

Official Committee of Tort Claimants and Future Claimants’ Representative to Johnson &

Johnson’s Omnibus Reply in Support of J&J’s Motion for Entry of Order Modifying Automatic

Stay to Implement Talc Litigation Protocol [Docket No. 1976] (the “Joint Response”).2

         1.         For all of the reasons set forth in the Debtors’ Objection [Docket No. 1731], the

Debtors maintain that J&J’s Motion remains procedurally improper and its proposed Order and

Talc Litigation Protocol, as initially proposed and subsequently modified in connection with J&J’s

Reply [Docket No. 1769], simultaneously fails to fully address all issues that need to be resolved



1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada
Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
2
        Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the
Objection previously filed by the Debtors [Docket No. 1731].


RLF1 23702257v.1
                   Case 19-10289-LSS       Doc 1978      Filed 07/10/20   Page 2 of 3




in connection with the indemnification obligations J&J indisputably owes to the Debtors and seeks

relief to which J&J is not entitled in the context of a motion to lift or modify the automatic stay.

         2.         However, the Debtors are prepared to stipulate to lift the protections of the

automatic stay if further modifications are made to the proposed Order and Talc Litigation

Protocol, as are reflected in Exhibit A attached to the Joint Response. The Debtors agree with the

Official Committee of Tort Claimants and the Future Claimants’ Representative that these further

changes to the relief requested by J&J are essential to protect the rights of stakeholders and to

ensure the continued orderly progress of these Chapter 11 Cases.

         3.         Accordingly, the Debtors support entering the proposed Order as attached to the

Joint Response.



 Dated: July 10, 2020                       Respectfully submitted,
        Wilmington, Delaware                /s/ Sarah E. Silveira


                                           RICHARDS, LAYTON & FINGER, P.A.

                                           Mark D. Collins (No. 2981)
                                           Michael J. Merchant (No. 3854)
                                           Amanda R. Steele (No. 5530)
                                           Brett M. Haywood (No. 6166)
                                           Sarah E. Silveira (No. 6580)
                                           One Rodney Square
                                           920 North King Street
                                           Wilmington, DE 19801
                                           Telephone: (302) 651-7700
                                           Facsimile: (302) 651-7701
                                           E-mail: collins@rlf.com
                                                   merchant@rlf.com
                                                   steele@rlf.com
                                                   haywood@rlf.com
                                                   silveira@rlf.com

                                           - and -



                                                     2
RLF1 23702257v.1
                   Case 19-10289-LSS   Doc 1978      Filed 07/10/20   Page 3 of 3




                                       LATHAM & WATKINS LLP

                                       Jeffrey E. Bjork (admitted pro hac vice)
                                       Kimberly A. Posin (admitted pro hac vice)
                                       Amy C. Quartarolo (admitted pro hac vice)
                                       Helena G. Tseregounis (admitted pro hac vice)
                                       355 South Grand Avenue, Suite 100
                                       Los Angeles, California 90071-1560
                                       Telephone: (213) 485-1234
                                       Facsimile: (213) 891-8763
                                       E-mail: jeff.bjork@lw.com
                                                kim.posin@lw.com
                                                amy.quartarolo@lw.com
                                                helena.tseregounis@lw.com

                                       - and -

                                       Richard A. Levy (admitted pro hac vice)
                                       330 North Wabash Avenue, Suite 2800
                                       Chicago, Illinois 60611
                                       Telephone: (312) 876-7700
                                       Facsimile: (312) 993-9767
                                       E-mail: richard.levy@lw.com

                                       Counsel for Debtors and Debtors-in-Possession




                                                 3
RLF1 23702257v.1
